Exhibit 21.01 BIGLARI HOLDINGS INC. Subsidiaries State of Incorporation or Organization Austins of Omaha, Inc. Nebraska Biglari Capital Corp. Delaware Consolidated Specialty Restaurants, Inc. Indiana SNS Investment Company Indiana Steak n Shake, LLC Indiana Steak n Shake Enterprises, Inc. Indiana Steak n Shake of Tallahassee LLC Indiana Steak n Shake Operations, Inc. Indiana The Lion Fund, L.P. Delaware The Western Sizzlin Stores of Little Rock, Inc. Arkansas The Western Sizzlin Stores, Inc. Tennessee TLF Realty, L.L.C. Texas Western Acquisitions, L.P. Delaware Western Investments, Inc. Delaware Western Mustang Holdings, LLC Delaware Western Properties, Inc. Delaware Western Real Estate, L.P. Delaware Western Sizzlin Corporation Delaware Western Sizzlin Franchise Corporation Delaware
